Title: From Thomas Jefferson to Thomas Beale Ewell, 15 June 1808
From: Jefferson, Thomas
To: Ewell, Thomas Beale


                  
                     Sir 
                     
                     Washington June 15. 08.
                  
                  I see with real concern the situation in which you are placed, and fear you do not form a true judgment of it yourself. you are charged by certain persons with improper acts. the Secretary of the Navy is in duty bound to have the charge investigated. you decline attending that investigation. the consequence will be that innocent things may be made appear otherwise, merely for want of explanation. I advise you by all means to attend, to be calm and collected, and I will answer for the justice of the Secretary of the Navy, who can have no wish to injure you. the heads of departments must be free as to the persons they employ. otherwise they could not be responsible for their acts. I can interfere in no way but that of consultation, leaving such questions ultimately to their decision. entirely persuaded you can explain honorably all the transactions of your office, I hope you will not be wanting to yourself in doing so. this letter is dictated by the sole desire of being useful to you, and I must pray that no public use may be made of it in any event. I salute you with entire good will & esteem.
                  
                     Th: Jefferson 
                     
                  
               